Exhibit 10.175

 

 

December 27, 2017

 

Agreement for Equity in Exchange for Services

 

TO:     Mr. Al Gever, CFO/COO

Twinlab Consolidated Holdings, Inc.

4800 T-Rex Avenue, Suite 305

Boca Raton, FL 33431

 

Dear Mr. Gever:

 

This letter serves as the formal agreement for equity in exchange for services
("Agreement") between Twinlab Consolidated Holdings, Inc. and Platinum Advisory
Services LLC, whereby Platinum Advisory Services LLC will provide professional
media support and adve1iising services in exchange for shares of stock in
Twinlab Consolidated Holdings, Inc.

 

1.            Investment. The undersigned company, Platinum Advisory Services
LLC ("Investor"), intending to be legally bound, hereby irrevocably agrees to
purchase stock in Twinlab Consolidated Holdings, Inc., a Nevada corporation (the
"Company"). Investor agrees to purchase shares of Company's common stock, par
value $0.001 per share (the "Shares") for an aggregate purchase price of
$3,000,000.00 (the "Purchase Price") with payment to be made in the form of
credit for media support and services (the "Services") provided by the Investor
and its affiliates to the Company, subject to insertion orders submitted by the
Company that utilize the advertising rates set forth in Schedule B. Share
quantity and price shall be determined and distributed to Investor in accordance
with Schedule C.

 

Investor hereby acknowledges that the Shares being offered hereunder have not
been registered under the Securities Act of 1933, as amended (the "Act"), and
that the Shares are being offered and sold in accordance with exemptions from
the registration requirements under the Act, including, without limitation, Rule
506 of Regulation D promulgated thereunder, as well as applicable state law.

 

2.              Services. Investor hereby agrees to purchase the Shares and
provide payment-in-kind for the Shares by providing the Company with the
Services having an aggregate value equal to the Purchase Price, subject to
inse1iion orders submitted by the Company that utilize the advertising rates set
forth in Schedule B.

 

3.               Representations and Warranties of Investor. Investor hereby
represents, warrants and agrees with the Company as follows:

 

 

(a)

Investor is purchasing the Shares for Investor's own account for investment
purposes only and not with the intent toward the further sale or distribution
thereof.

        (b) Investor is an "accredited investor," as that term is defined in
Regulation D. Investor has reviewed the description of "accredited investor"
contained in the "Investor Suitability Standards" set forth in Schedule "l"
hereto, hereby represents and warrants that Investor understands such definition
and hereby represents and warrants that the information provided in Schedule "l"
is true and accurate.

 

 

--------------------------------------------------------------------------------

 

 

  (c) The Shares have not been registered under the Act and may not be
transferred, sold, assigned, hypothecated or otherwise disposed of unless (i) in
accordance with the terms and conditions of the Company's Articles of
Incorporation and bylaws, (ii) such transaction is the subject of a registration
statement, filed with and declared effective by the United States Securities and
Exchange Commission (the "SEC"), or unless an exemption from the registration
requirements under the Act is available, and (iii) such transaction is
registered under applicable state law and regulation or is exempt under such
state law and regulation.         (d) Investor acknowledges that the purchase of
the Shares involves a high degree of risk. Investor has fully reviewed the Risk
Factors section included in the Company's F01m 10-K for the year ended December
31, 2016, filed with the SEC on or about March 31, 2017 (the "Form 10-K").      
  (e) Investor has the sophistication, knowledge and acumen necessary to
adequately evaluate an investment in the Company and understands completely the
terms, conditions, and risks associated with any such investment in the Company.
Investor reads and understands English. Investor has received and reviewed this
Agreement.         (f) Investor understands that no governmental agency has
passed on or made any recommendation or endorsement of the purchase of the
Shares hereunder.         (g) Investor has sufficient available financial
resources to provide adequately for his, her or its current needs, including
possible personal contingencies, and can bear the economic risk of a complete
loss of his, her or its investment hereunder without materially affecting
Investor's financial condition.         (h) Investor has been furnished any and
all materials relating to the Company, and its proposed activities, this
investment and anything set forth in this Agreement which Investor has requested
and has been afforded the opportunity to obtain any additional information with
respect thereto. Specifically, the Company has encouraged and Investor has had
an opportunity to review the Company's periodic reports filed with the SEC,
including the Form 10-K, the quarterly rep01is on Form 10-Q filed for the
quarters ended March 31, 2017, June 30, 2017 and September 30, 2017, the current
rep01is filed on Form 8-K since January 1, 2017, and the proxy statement
relating to the 2017 annual meeting of stockholders filed on May 1, 2017
(collectively, the "SEC Filings"). The Company has made available to Investor,
at a reasonable time prior to the purchase of the Shares, the opportunity to ask
questions and receive answers concerning the terms and conditions of the
investment, the Company and its business and to obtain any additional
information which the Company possesses or can acquire without unreasonable
effort or expense.

 

2

--------------------------------------------------------------------------------

 

 

  (i) The Company, through its representatives, has answered all inquiries of
Investor concerning the Company, its business and the investment.         (j)
Investor has relied only on the inf01mation contained in this Agreement and the
info1mation furnished or made available to Investor by the Company or its
representatives, as described above. Any and all preliminary presentation
materials, offering materials and agreements previously disseminated are
superseded in all respects by this Agreement. Except as set fo1ih in this
Agreement, no representations or warranties have been made to Investor, or to
Investor's advisers, if any, by the Company, the Company's management, the
original founders, or the Company's representatives with respect to the business
of the Company or the prospects of the Company, and/or the economic, tax or any
other aspects or consequences of a purchase of the Shares. Investor has not
relied upon any information concerning the investment, written or oral, other
than that contained in this Agreement, the SEC Filings or provided in writing by
the Company at Investor's request. In addition, Investor has been represented by
such legal and tax counsel and others selected by Investor as Investor has found
necessary to consult concerning this transaction, and to review and evaluate the
tax, economic and other ramifications of an investment in the Company. No
representation, warranty or advice of any kind is made by the Company, the
Company's management, the original founders, or any other person, with respect
to any consequences relating to an investment in the Company.         (k)
Investor, if a corporation, limited partnership, partnership, trust or other
form of business entity, is authorized and otherwise duly qualified to purchase
and hold the Shares; such entity has its principal place of business as set
forth on the signature page hereof and such entity has not been formed for the
specific purpose of acquiring the Shares.         (l) Investor understands that
the Shares have not been registered under the Act and that the issuance of the
Shares is being effectuated pursuant to an exemption from the registration
requirements under the Act, and that reliance on such exemption is based, in
part, upon the information being supplied hereunder by Investor.         (m)
Investor agrees that this Agreement shall be irrevocable upon execution and
delivery by Investor, unless applicable state blue sky laws and regulations
provide that it shall be revocable.         (n) Investor is an entity which will
beneficially own 10% or more of the outstanding Shares following the Company's
acceptance of this Agreement, Investor is not an "investment company" as defined
in the Investment Company Act of 1940 as amended (the "Investment Company"), and
Investor itself is not relying on Section 3(c)(1) or Section 3(c)(7) of the
Investment Company Act as an exemption from classification as an Investment
Company.         (o) Each such beneficial owner's interest in Investor is held
for his or her own account, and no beneficial owner holds an interest in
Investor on behalf of any other individual or entity.

 

3

--------------------------------------------------------------------------------

 

 

4.            Transferability. This Agreement (including any rights or
obligations hereunder) is not transferable or assignable by Investor without the
prior written consent of the Company's management, and any such transfer or
purported transfer without such consent shall be void ab initio.

 

5.              Enforcement and Governing Law. Should it become necessary for
any party to institute legal action to enforce the terms and conditions of this
Agreement, the successful party will be awarded reasonable attorneys' fees at
all trial and appellate levels, expenses and costs. Any suit, action or
proceeding with respect to this Agreement shall be brought in the courts seated
in Palm Beach County, Florida. The parties hereto hereby accept the exclusive
jurisdiction of such courts for the purpose of any such suit, action or
proceeding and acknowledge that venue is proper in such courts. Furthermore, it
is agreed that this Agreement shall be construed in accordance with and governed
in all respects by the laws of the State of Florida, without application of the
principles of conflicts of laws.

 

6.            Amendment. No modification, waiver, amendment, discharge or change
of this Agreement shall be valid unless the same is evidenced by a written
instrument, executed by the party against which such modification, waiver,
amendment, discharge or change is sought.

 

7.              Entire Agreement. This Agreement together with the Exhibits,
contain all of the understandings, representations and warranties of the parties
hereto with respect to the subject matter hereof. All prior agreements, whether
written or oral, are merged herein and shall be of no force or effect.

 

8.              Severability. The invalidity, illegality or unenforceability of
any provision or provisions of this Agreement will not affect any other
provision of this Agreement, which will remain in full force and effect, nor
will the invalidity, illegality or unenforceability of a p01iion of any
provision of this Agreement affect the balance of such provision. In the event
that any one or more of the provisions contained in this Agreement or any
portion thereof shall for any reason be held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be reformed, construed and
enforced as if such invalid, illegal or unenforceable provision had never been
contained herein.

 

9.              Enforcement Benefit of Agreement. The terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto, their successors, personal representatives, estate, heirs and legatees.

 

10.             Captions. The captions in this Agreement are for convenience and
reference purposes only and in no way define, describe, extend or limit the
scope of this Agreement or the intent of any provisions hereof.

 

11.              Number and Gender. All pronouns and any variation thereof shall
be deemed to refer to the masculine, feminine, neuter, singular or plural, as
the identity of the party or parties, or their personal representatives may
reasonably require.

 

4

--------------------------------------------------------------------------------

 

 

12.             Further Assurances. Investor agrees to execute, acknowledge, and
deliver any and all documentation as may be reasonably required from time to
time to effect the intent and purpose of this Agreement.

 

13.            Confidentiality. Investor acknowledges and agrees that any
information, documents or data that Investor or Investor's representatives, if
any, have acquired from or about the Company, not otherwise properly in the
public domain, was received in confidence. Investor agrees not to divulge,
communicate or disclose, except as may be required by applicable law or for the
performance by Investor of this Agreement, or use to the detriment of the
Company or for the benefit of any other person or entity, or misuse in any way,
any confidential information of the Company.          '

 

14.            Signature Page. The signatures on this Agreement are contained on
the applicable Signature Page attached hereto. This Agreement may be executed in
any number of counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument. A signed copy of this
Agreement delivered by facsimile, email or other form of electronic transmission
shall be deemed to have the same legal effect as a delivery of an original
signed copy.

 

See the attached schedule(s):

 

Schedule A - Investor Suitability Standards

Schedule B - Schedule of Platinum Advisory Services LLC Rates

Schedule C - Share Distribution and Price

 

5

--------------------------------------------------------------------------------

 

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

EXECUTION PAGE FOR SUBSCRIPTION BY AN ENTITY

 

 

The undersigned's signature on this Special Execution Page evidences its
agreement to be bound by the foregoing Agreement For Equity In Exchange For
Services.

 

The undersigned represents that (a) he/she has read and understands this
agreement, and (b) he/she will immediately notify the Company in writing if any
material change in any of the information contained in this Agreement occurs
before the acceptance of this Agreement.

 

 

 

$3 000 000.00   12/27/17 Purchase Price1     Date           Name of Investor
Entity exactly as you wish it to appear on the Company Records (Please type or
print):

  

  4 NYP   Platinum Advisory Services  Address    Name of Entity       New York,
NY 10004     Address (continued)   Name of Entity (continued)            
Address (continued)   Name of Entity (continued)

 

        (Telephone Number)  

United States Taxpayer Identification

Number (if applicable)

          (E-Mail Address)      

 


    

________________________________

1 Purchase Price will be paid to the Company through the Investor's provision of
the Services having an aggregate value equal to the Purchase Price, subject to
insertion orders submitted by the Company that utilize the advertising rates set
forth in Schedule B.

 

6

--------------------------------------------------------------------------------

 

 

The undersigned trustee, partner, manager, member or officer certifies that he
or she has full power and authority from the beneficiaries, partners, members,
managers, limited partners or directors of the entity named below to execute
this agreement on behalf of the entity and to make the representations and
warranties made herein on behalf of such entity and that investment in the
Company has been affirmatively authorized by the governing board of the entity
and is not prohibited by the entity's governing documents.

 

 

 

 

PLATINUM ADVISORY SERVICES LLC

 

 

 

 

 

               

 

 

 

 

 

Name

/s/ CHRIS POLIMENI

 

 

 

 

 

 

Title:

   SVP – CFO/COO

 

 

 

Accepted and Agreed to: 

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

By:                /s/ ALAN GEVER                               

 

Name:     Alan S. Gever

 

Title:     CFO/ COO

 

7

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

INVESTOR SUITABILITY STANDARDS 

 

      Investor must, either alone or with a financial advisor, have read and
understood this agreement, including, but not limited to, such portions
concerning the risks of an investment in the Company, and meet one of the
suitability requirements set forth below. Please place a mark next to applicable
item:           1. [   ] An individual having a net worth, or jointly with
spouse, at the time of purchase of in excess of $1,000,000 (determined by
subtracting total liabilities from total assets; but excluding the value of such
person's primary residence and excluding the related amount of any mortgage or
other indebtedness secured by such person's primary residence up to its fair
market value, provided that any mortgage or other indebtedness secured by such
person's primary residence in excess of the value of such residence must be
considered a liability and deducted from such person's net worth, and provided
further that if the amount of debt secured by such person's primary residence
has increased in the 60 days preceding the sale of securities to such person
(other than in connection with the acquisition of the primary residence), then
the amount of that increase is included as a liability in the net worth
calculation, even if the estimated value of the residence is greater than the
amount of debt secured by it).           2. [   ] An individual whose individual
aggregate gross income for federal income tax purposes was in excess of $200,000
in each of the two most recent years, or whose joint income with spouse was in
excess of $300,000 in each of those years, and who reasonably expects his
individual (or joint) income to reach such level(s) in the current year.        
  3. [X]

A corporation, partnership, a business trnst, or organization described in
Section 50l(c)(3) of the Internal Revenue Code (tax-exempt organization), not
formed for the specific purpose of acquiring the Shares, having total assets in
excess of $5,000,000.

          4. [   ] A bank, savings and loan association or other similar
institution (as defined in Sections 3(a)(2) and (3)(5)(A) of the Act).          
5. [   ] An insurance company (as defined in Section 2(a)(13) of the Act).      
    6. [   ] An investment company registered under the Investment Company Act
of 1940.           7. [   ] A business development company (as defined in
Section2(a)(48) of the Investment Company Act of 1940).           8. [   ] A
Small Business Investment Company licensed by the U.S. Small Business
Administration under Sections 30l(c) or (d) of the Small Business Investment Act
of 1958.

 

 

--------------------------------------------------------------------------------

 

 

  9. [   ] A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended.           10. [   ] A plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, which plan has total assets in excess of $5,000,000.          
11. [   ] An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a "Plan
Fiduciary", as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company or registered investment
adviser.           12. [   ] An employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 having total assets in excess of
$5,000,000.           13. [   ] A private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.          
14. [   ] A director or executive officer of the Company.           15. [   ] A
trust, with total assets in excess of U.S. $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii).          

16.

[   ]

An entity in which all of the equity owners are "accredited investors" (i.e.
qualify under (1) or (2) above).

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE B

ADVERTISING RATES

 

 

November 1, 2017

Here is an overview of open and discounted 2018 ad rates and digital CPMs;

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

 

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

 

*

*

*

*

*

*

*

*

*

*

*

*

*

 

*

*

*

*

*

*

*

*

*

 

 

Notes;

 

1-

Print rates apply to all ‘run of book’ advertising and ‘sponsored editorial’
pages

  2- Special unit (cover units, premium positions etc.) pricing will be agreed
upon separately   3- Earned rate card discounts will apply by category to all
future acquisitions   4- Event sponsorships details will be provided separately

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULEC

 

SHARE DISTRIBUTION AND PRICE

 

 

1.

During the first quarter of each calendar year, the Parties shall mutually agree
on that year's annual forecast to use the Services (the "Forecast").

  2. Investor shall determine the cost of the Forecast based upon the rates set
forth in Schedule B and invoice Company for Services.   3. Company will then
distribute an amount of Shares equal to the amount invoiced by the Investor in
connection with the Forecast. The value of a Share will be based on the fair
market value of a Share on each of the applicable issuance dates, applying any
discount rate to be determined by the Company's Board of Directors, acting
reasonably and in good faith.   4. This will continue annually until the Company
has distributed to Investor an aggregate of $3,000,000.00 worth of Shares.